Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16879,970 filed on May 21, 2020.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 0005 and 0028 discloses the term “remnant substrate”. It appears that Applicant was intended for - - remaining substrate--.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ion layer, thin film, a remaining substrate is a remaining part of the supply substrate without the thin film, a processing substrate and transferring the thin film from the supply substrate to the surface of the processing substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an ion layer, a thin layer and a thin film" in lines 3-5 of claim 1 respectively. However, it is unclear as to what Applicant is intending to claim in view of the specification and drawings. For example, it is unclear if “an ion layer, a thin layer and a thin film” or even “thin layer or thin film” are being referred to a same layer or if they are different 
Claim 1, further recites the limitation “a remaining substrate” in lines 6 and 9. However, it is unclear as to what portions of the supply substrate being referred to as a remaining substrate because it is unclear which layer is thin film. The specification does not appear to disclose sufficient details of which portion of the supply substrate is a remaining substrate. “
Claim 1, further more recites the limitation “a processing substrate” in lines 7 and 11. However, it is unclear as to what element in Fig. 5 being referred to as a processing substrate. The specification does not appear to disclose “a processing substrate”. The specification discloses a handle substrate 201. However, it is unclear if Applicant intended for a handle substrate or a different substrate such as processing substrate.
Claim 4 recites the limitation “which is performed at a different temperature for each treatment step" in lines 2-3. However, it is unclear as to what Applicant is intending to claim in view of the specification and drawings. It is unclear if the term “for each treatment step” is being referred to only the ion implantation treatment step, or also being referred to each treatment steps of transferring a thin film such as, of ion implantation, direct bonding step or separating step. The specification does not appear to define the term “each treatment step”. For the purpose of the subsequent examination, the term “each treatment step” is interpreted as “each treatment step of transferring a thin film”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.Pat # 6,486,008.
Regarding independent claim 1, Lee discloses a method for transferring a thin film (Fig. 1-5, comprising:
providing a supply substrate (Fig. 1: 10);
5performing ion implantation treatment (Fig. 1: 16) to form an ion layer (20) at a specified depth in the supply substrate (22), wherein the ion depth defines a thin layer (12) in the supply substrate (10),
a thin film (12) is a part defined on the supply substrate (10) by implanted ions, and
a remaining substrate (22) is a remaining part of the supply substrate (10) without the thin film (col. 4, lines 1-10);
performing direct wafer bonding treatment (Fig. 2, col. 4, lines 42-49) to bond a processing substrate (Fig. 2: 14) to the supply 10substrate (10) to form a bonded substrate pair (Fig. 3); and
separating the thin film (Fig. 4) from the remaining substrate (22) by using microwave separating apparatus (col. 5, lines 1-10), and transferring the thin film (12) from the supply substrate (10) to the surface of the processing substrate (14).
Regarding claim 2, Lee discloses15Regarding claim 2, *** discloses a preheating process (col. 6, lines 57-59) performed 
 Regarding claim 3, Lee disclose wherein the preheating process is performed by variable frequency microwave radiation or heat treatment (col. 4, lines 56-58, col. 7, lines 39-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pat # 9,824,891 to Sun in view of Pat# 6,486,008 to Lee.
Regarding independent claim 1, Sun discloses a method for transferring a thin film (Fig. 1a-h), comprising:

5performing ion implantation treatment (Fig. 1f, col. 4, lines 45-47) to form an ion layer (see Examiner’s Mark-up below) at a specified depth in the supply substrate (see Examiner’s Mark-up below), wherein the ion depth defines a thin layer (see Examiner’s Mark-up below) in the supply substrate (see Examiner’s Mark-up below),
a thin film (see Examiner’s Mark-up below) is a part defined on the supply substrate by implanted ions, and
a remaining substrate (see Examiner’s Mark-up below) is a remaining part of the supply substrate without the thin film;
performing direct wafer bonding treatment (Fig. 1g and col. 4, line 54) to bond a processing substrate (Fig. 1c) to the supply 10substrate (Fig. 1f) to form a bonded substrate pair (Fig. 1g); and
separating the thin film (Fig. 1h, the upper portion of Si is separated, also see Examiner’s Mark-up below) from the remaining substrate (see Examiner’s Mark-up below) by using microwave separating apparatus (col. 4, lines 62-63), and transferring the thin film (the remaining portion of Si in Fig. 1h) from the supply substrate (see fig. 1h with respect to Fig. 1f) to the surface of the processing substrate (see fig. 1c with respect to Fig. 1h).

    PNG
    media_image1.png
    189
    482
    media_image1.png
    Greyscale

Sun fails to explicitly disclose using variable frequency microwave radiation.

It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have utilize the microwave apparatus of Sun with a variable frequency microwave radiation as taught by Lee in order to achieve layer transfer (see col. 7, lines 27-30). 
Regarding claim 2, Sun discloses15Regarding claim 2, *** discloses a heating process (col. 4, lines 54-55) performed after forming an ion separation layer (in fig. 1f) and before separating the thin film (in fig. 1g) from the supply substrate.
Sun fails to explicitly disclose a preheating process and wherein the preheating process is configured to polymerize the implanted ions and to generate a crystal flaw, and the polymerized ions form bubbles within the supply substrate.  
Lee discloses a preheating process (col. 6, lines 57-59) wherein the preheating process is configured to polymerize the implanted ions and to generate a crystal flaw, and the polymerized ions form bubbles within the supply substrate (see claim 2 of Lee).  
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have utilize the preheating process of Sun with a heating process as taught by Lee such that the resulting stress on the surface of the supply substrate causes bubbles to form within the supply substrate (see claim 2 of Lee). 
 Regarding claim 3, Sun disclose all of the limitations of claim 2 from which this claim depends
Sun fails to explicitly disclose15Regarding claim 2, *** discloses wherein the preheating process is performed by variable frequency microwave radiation or heat treatment.

It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have utilize the heating process of Sun with a preheating process as taught by Lee so as to excite the kinetic energy of the implanted ions or molecular ions (see col. 7, lines 39-43).
Regarding claim 4, Sun discloses15Regarding claim 2, *** discloses wherein the ion 25implantation treatment is standard ion implantation treatment (Fig. 1f, col. 4, lines 45-47), which is performed at a different temperature for each treatment step.  It is noted that Sun discloses different temperature for each treatment step of transfeering the thin film (col. 4, lines 18-19, 55 and 67) (see the 112 rejection above)..
Regarding claim 5, Sun discloses15Regarding claim 2, *** discloses wherein the ions used in the ion implantation treatment comprise hydrogen ions, oxygen ions, nitrogen ions, fluorine 30ions, chloride ions, helium ions or neon ions (col. 4, line 45).  
Regarding claim 6, Sun discloses15Regarding claim 2, *** discloses wherein the ions used in the ion implantation treatment are ions or molecular ions (col. 4, line 45).  
Regarding claim 7, Sun disclose all of the limitations of claim 1 from which this claim depends. Additionally, Sun discloses bonding process of two substrates (see Fig. 1g).
Sun explicitly fails to discloses15Regarding claim 2, *** discloses wherein the wafer bonding treatment is direct bonding treatment (Fig. 1g), which is performed at low temperature, in vacuum or on a bonding surface enhanced by plasma treatment.
Lee discloses wherein the wafer bonding treatment is direct bonding treatment, which is performed at low temperature, in vacuum or on a bonding surface enhanced by plasma treatment 
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to utilize the wafer bonding treatment of Sun with a plasma-enhanced direct bonding method as taught by Li in order to achieve a faster processing speed and a lower subsequent annealing temperature (¶0017).
Regarding claim 8, Sun disclose all of the limitations of claim 1 from which this claim depends. 
Sun explicitly fails to disclose15Regarding claim 2, *** discloses15Regarding claim 2, *** discloses wherein the microwave radiation is applied by a variable frequency microwave generating device, and the variable frequency microwave generating device increases kinetic energy of the implanted ions, the molecular ions or a reactant generated by the reaction between the ions and the substrates in a bonding structure.
Lee discloses wherein the microwave radiation is applied by a variable frequency microwave generating device, and the variable frequency microwave generating device increases kinetic energy of the implanted ions, the molecular ions or a reactant generated by the reaction between the ions and the substrates in a bonding structure (col. 3, lines 5-20).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to utilize the microwave device of Sun with microwave generating device as taught by Lee to perform an ion activation process (¶0017).
Regarding claim 9, Sun discloses15Regarding claim 2, *** discloses wherein the variable frequency microwave radiation is capable of being combined with direct thermal heating of the bonding structure, the direct heating being at most 450°C (see Sun col. 4, lines 62-65).
Regarding claim 10, Sun disclose all of the limitations of claim 8 from which this claim depends.

Lee discloses wherein the kinetic energy of the implanted ions, the molecular ions or the reactant generated by the reaction between the ions and the substrate in the bonding structure is increased by direct excitation instead of thermally heating the bonding structure (see claim 11 of Lee).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to utilize the microwave device of Sun with microwave generating device as taught by Lee to perform an ion activation process and to increase the kinetic energy by direct excitation (col. 5, lines 65-67 and col. 7, lines 1-5).
20 Regarding claims 11-14, Sun in view of Lee fails to explicitly disclose15Regarding claim 2, *** discloses wherein the variable frequency microwave generating device is configured to generate a high frequency alternating electromagnetic field, and variable frequency microwaves are generated by frequency scanning between 2 GHz and 24 GHz and 4 GHz and 12 GHz and 5 GHz and 7 GHz and 5.85 GHi and 6.65 GHz.
However, the high frequencies of the variable frequency microwave generating device affect the separation of the thin film. It is known in the art to use high frequencies.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the high frequencies of the variable frequency microwave generating device in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of 
Regarding claim 15, Sun in view of Lee fails to explicitly discloses15Regarding claim 2, *** discloses wherein the variable frequency microwaves are generated by performing frequency scanning between all frequencies with the cycle time of 0.1s. 
 However, the cycle time of the variable frequency microwave generating device affect the separation of the thin film. It is known in the art to use high frequencies.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the cycle time of the variable frequency microwave generating device in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed cycle time or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
10 Regarding claim 16, Sun disclose all of the limitations of claim 8 from which this claim depends. 
Sun explicitly fails to disclose15Regarding claim 2, *** discloses wherein the bonding structure is exposed to microwave radiation for more than 1 min.
Lee discloses wherein the bonding structure is exposed to microwave radiation for more than 1 min (see claim 10 of Lee).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896